Title: To George Washington from Major General Benjamin Lincoln, 17 March 1778
From: Lincoln, Benjamin
To: Washington, George



My Dear General
Hingham [Mass.] March 17th 1778

Would not an early attempt upon the city of New-York by part of the Continental Troops, and the Eastern Militia be attended with great probability of success? Indeed if there was but a small prospect of our carrying the city it appears to me, that our collecting a respectable body of men in its vicinity would be attended with many good effects; as thereby we should probably divide the enemy, put them on the defensive & oblige them to govern their movements by ours—We should be in a good situation, to guard the North River, and even give succour to

the northern parts of the State of New-York, should Britain be so infatuated as to attempt a second invasion thereof—We should there receive an easy supply of provisions and forage—We should draw the enemy from an open champaign country, to one strong by nature, less favourable to their designs, and more friendly to ours—We should have our rear open to a strong and plentiful country, filled with men friendly to the common cause—We should bring back the war to a climate, more healthy at least for the New-England people, than a southern one; for which reason the militia could with greater ease be drawn forth—We should avoid those inconveniences, which necessarily arise from the want of provisions and forage, when our whole force is collected in one camp; and have an opportunity of fighting the enemy in detachment, which is of importance to us, as a considerable proportion of our men will be undisciplined.
I hope these suggestions do not convey the most distant idea of a measure injurious to the Southern States. Nothing can be farther removed from my mind, than the thought, that the cause can be supported but by our most vigorous, united and confidential exertions. We are all embarked on the same bottom, and shall be saved or lost together. Should the union be broken and we find ourselves sinking, in vain will the Southern States lay the blame of the sad event upon the Northern, or the Northern recriminate upon the Southern.
I am happy to inform your Excellency, that my wounded leg daily acquires strength, & there is no present appearance of any further exfoliations. It is a little shorter than the other; however the defect I hope to supply by a corked shoe, & that it will not be long before I shall be able to walk. I am my dear General with sentiments of regard and esteem your affectionate humble Servant

B. Lincoln

